                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF OKLAHOMA

KIM MANARD-HENKELMAN and                           )
SARAH McDANIEL,                                    )
                                                   )
                     Plaintiffs,                   )
                                                   )
v.                                                 )      Case No. CIV-17-441-RAW
                                                   )
THE PORT OF MUSKOGEE, et al.,                      )
                                                   )
                     Defendants.                   )

                                          ORDER

       Before the court is the plaintiffs’ objection to the Findings and Recommendation of

the United States Magistrate Judge. The Magistrate Judge recommended that defendants’

motion to dismiss plaintiffs’ claims as a discovery sanction be granted, and that the dismissal

be with prejudice.

       This court, as did the Magistrate Judge, has considered the factors set forth in

Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir.1992). These do not represent a rigid test

that a district court must always apply, but are rather a non-exclusive list of sometimes-

helpful criteria which the district court may wish to consider in the exercise of what must

always remain a discretionary function. See Lee v. Max Int’l, LLC, 638 F.3d 1318, 1323 (10th

Cir.2011). “It is within a court’s discretion to dismiss a case if, after considering all the

relevant factors, it concludes that dismissal alone would satisfy the interests of justice.”

Gripe v. City of Enid, Okl., 312 F.3d 1184, 1188 (10th Cir.2002). “Dismissing a case with

prejudice serves at least two purposes. It penalizes the party whose conduct warrants the
sanction and discourages ‘those who might be tempted to such conduct in the absence of such

a deterrent.’” Jones v. Thompson, 996 F.2d 261, 266 (10th Cir.1993)(citation omitted).

       The court has reviewed the record and hereby affirms and adopts the Findings and

Recommendation.

       It is the order of the court that the Findings and Recommendation (#61) is affirmed.

The motion to dismiss (#48) is hereby granted and this action is hereby dismissed with

prejudice. All other pending motions are deemed moot.

       ORDERED THIS 2nd DAY OF OCTOBER, 2018.



                                          ______________________________________
                                          RONALD A. WHITE
                                          UNITED STATES DISTRICT JUDGE




                                            2
